ICJ_042_PortBeyrouthSRO_FRA_LBN_1960-01-06_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPOTS
DE BEYROUTH ET DELA
SOCIETE RADIO-ORIENT
(FRANCE c. LIBAN)

ORDONNANCE DU 6 JANVIER 1960

1960

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPOTS
DE BEYROUTH AND THE
SOCIETE RADIO-ORIENT
(FRANCE v. LEBANON)

ORDER OF 6 JANUARY 1960
La présente ordonnance doit étre citée comme suit:

« Affaire de la Compagnie du Port, des Quais et des Entrepéts
de Beyrouth et de la Société Radio-Orient
(France c. Liban),
Ordonnance du 6 janvier 1960 : C. I. J. Recueil 1960, p. 3.»

This Order should be cited as follows:

“Case concerning the Compagnie du Port, des Quaïs et des
Entrepéts de Beyrouth and the Société Radio-Orient
(France v. Lebanon),

Order of 6 January 1960 : 1.C.]. Reports 1960, p. 3.”

 

N° de vente : 994
Sales number

 

 

 
INTERNATIONAL COURT OF JUSTICE

. 1960

YEAR 1960 General Lit:
No. 42

6 January 1960

CASE CONCERNING THE COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPOTS
DE BEYROUTH AND THE
SOCIÉTÉ RADIO-ORIENT
(FRANCE v. LEBANON)

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court and to
Article 62 of the Rules of Court;

Having regard to the Order of 15 October 1959 extending to
29 December 1959 the time-limit fixed for the filing of the Counter-
Memorial of the Government of Lebanon;

Whereas, within the time-limit so fixed, the Government of
Lebanon filed certain Preliminary Objections and asked the Court
to adjudge and declare that the Application of the Government of
France is inadmissible;

Whereas, accordingly, by virtue of the provisions of Article 62,
paragraph 3, of the Rules of Court, the proceedings on the merits
are suspended and a time-limit has to be fixed for the presentation
by the other Party of a written statement of its Observations and
Submissions on the Preliminary Objections;

Fixes 10 February 1960 as the time-limit within which the Govern-
ment of France may present a written statement of its Observations
and Submissions on the Objections raised by the Government of
Lebanon.

4
COMPAGNIE DU PORT DE BEYROUTH (ORDER 6 1 60) 4

Done in French and in English, the French text being authori-
tative, at the Peace Palace, The Hague, this sixth day of January,
one thousand nine hundred and sixty, in three copies, one of which
will be placed in the archives of the Court and the others trans-
mitted to the Governments of France and Lebanon, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
